USCA4 Appeal: 22-6077      Doc: 25        Filed: 09/22/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6077


        TAMAR DEVELL HARVEY,

                            Plaintiff - Appellant,

                     v.

        FREDERICK RUSSELL, Asst. Warden

                            Defendant - Appellee
                     and

        D. LANDAUER, N.P.; DR. ARAKAKY; DAVID A. RYLAK, MD of Augusta Health
        Center; MICHAEL R. PLAUTZ, MD Augusta Otolaryngology Assoc.; STEPHEN PARK,
        MD of the University of Virginia Health System, Otolaryngology; DR. DANIEL PETERS,
        of the University of Virginia Health System, Otolaryngology; C. D. WHITLOCK,
        Lieutenant; MCDANIEL, Correctional Officer; PEALE, Correctional Officer; E. SHIPP,
        RN, Director of Nursing; T. HAMILTON, RN; JOHN A. WOODSON, “ACC” Warden;
        DR. S. HERRICK, Director of Health Services; THE VIRGINIA DEPARTMENT OF
        CORRECTIONS; AUGUSTA HEALTH CENTER; UVA NEUROSURGERY;
        LACOUR, Laundry Manager; THE COMMONWEALTH OF VIRGINIA, exclusively;
        FRIDLEY, Sgt.; HAROLD W. CLARKE, Director of the Virginia Department of
        Corrections; S. CONNER, “ACC” Grievance Coordinator; LEWIS, Augusta Correctional
        Center Officer; TAMMY COYNER,

                            Defendants.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cv-00097-EKD-JCH)


        Submitted: July 29, 2022                                 Decided: September 22, 2022
USCA4 Appeal: 22-6077      Doc: 25         Filed: 09/22/2022    Pg: 2 of 3




        Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Tamar Devell Harvey, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6077      Doc: 25         Filed: 09/22/2022      Pg: 3 of 3




        PER CURIAM:

               Tamar Devell Harvey appeals the district court’s orders granting summary judgment

        to David A. Rylak and D. Landauer, and granting S. Conner’s motion to dismiss for failure

        to state a claim, and judgment entered in favor of Frederick Russell after a jury trial. * We

        have reviewed the record and find no reversible error. Accordingly, we affirm. Harvey v.

        Russell, No. 7:18-cv-00097-EKD-JCH (W.D. Va. Jan. 14, 2022). We deny Harvey’s

        motion and supplemental motion for transcripts. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                        AFFIRMED




               We limit our review to issues presented in the informal brief. See 4th Cir. R. 34(b);
               *

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).

                                                     3